Applying For Writ of Certiorari and/or Review, Office of Workers’ Compensation, *200District 8, No. 12-06510; to the Court of Appeal, Fourth Circuit, No. 2015-CA-0918;
IN RE: Sewerage & Water Board of New Orleans;—Defendant;
Writ Granted. The case is remanded to the Court of Appeal for re-briefíng and reconsideration in accord with this Court’s decision in Lafayette Bone & Joint Clinic v. Louisiana United Business SIF, et al., c/w Lafayette Bone and Joint Clinic v. Guy Hopkins Construction Co. Inc., et al., 15-2137 c/w 15-2138 (La. 6/29/16), So.3d
WEIMER, J., would grant and docket.